EFiled: Jul 15 2016 04:28PM EDT
                                                        Transaction ID 59286611
                                                        Case No. 7796-MZ
                             COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE

                                                                    417 S. State Street
JOSEPH R. SLIGHTS III                                            Dover, Delaware 19901
 VICE CHANCELLOR                                                Telephone: (302) 739-4397
                                                                Facsimile: (302) 739-6179

                                     July 15, 2016


 John G. Harris, Esquire                             Mr. Mikhail Khenin
 Berger Harris LLP                                   1561 East 12th Street
 1105 North Market Street, Suite 1100                Brooklyn, NY 11230
 Wilmington, DE 19801                                mykhenin@gmail.com

        Re:    Utilisave, LLC v. Khenin
               C.A. No. 7796-MZ (VCS)
               Date Submitted: July 11, 2016

 Dear Mr. Khenin and Mr. Harris:

        I am in receipt of Plaintiffs’ Motion for Costs in Accordance with Court of

 Chancery Rule 54(d). The motion is denied without prejudice. According to

 Exhibit A to the motion, Plaintiffs are seeking to have the Court tax as costs to the

 Defendant items that are not taxable under the rule including, as non–exhaustive

 examples: photocopying costs – Hutchinson v. Fish Eng’g Corp., 204 A.2d 752

 (Del. Ch. 1964); travel expenses – Id.; court transcript fees – Foley v. Elkton Plaza,

 LLC, 2007 WL 959521 (Del. Super. Mar. 30, 2007); courier services – Kuratle

 Cont., Inc. v. Linden Green Cond. Assoc., 2014 WL 5391291 (Del. Super. Oct. 22,

 2014); and computerized legal research – Pharmathene, Inc. v. Siga Tech., Inc.,
Utilisave, LLC v. Khenin
C.A. No. 7796-MZ (VCS)
July 15, 2016
Page 2



2012 WL 2146000 (Del. Ch. May 31, 2012). If Plaintiffs choose to re-file their

motion, they must break down their costs by category and cite appropriate

authority as support for their position that the Court may tax such items as costs

against the Defendant.

      IT IS SO ORDERED.

                                     Very truly yours,

                                     /s/ Joseph R. Slights III

JRSIII/cap
cc: Register in Chancery-K